

116 HR 427 IH: Connect America Fund Accountability Act of 2019
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 427IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Collins of Georgia (for himself, Mr. Austin Scott of Georgia, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 254 of the Communications Act of 1934 to provide reporting requirements for
			 recipients of funds that provide access in rural and high cost areas, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Connect America Fund Accountability Act of 2019. 2.Reporting requirements for Connect America Fund (a)AmendmentSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following new subsection:
				
					(l)Connect America Fund requirements
 (1)Report requirementsAny covered telecommunications carrier shall submit to the Commission a report in accordance with the requirements of any rule or regulation promulgated by the Commission with regard to performance testing required for Connect America Fund recipients that includes the following:
 (A)The method of performance testing chosen by the covered telecommunications carrier to demonstrate compliance with Connect America Fund model-based support.
 (B)If a covered telecommunications carrier chooses to use self-testing software for the performance testing described in subparagraph (A), once every three years, information on the software and methodology used to conduct the test, including any algorithm or process relied on within the self-testing software.
 (C)A speed and latency report in the final quarter of the calendar year that includes a list of customer locations tested more than twice during the year.
 (2)Representative sample of consumersAny covered telecommunications carrier when randomly choosing a testing pool for the performance testing described in paragraph (1)(A) shall ensure the sample of consumers tested is representative of the number of residences and businesses in the Connect America Fund service area being reported on.
						(3)Universal Service Administrative Company
 (A)Determination of auditsIn determining whether or not to conduct an audit of a covered telecommunications carrier, the Administrator shall consider the number and frequency of complaints submitted to the Commission for the broadband service of that carrier.
 (B)Public availability of auditsAny audit conducted by the Administrator shall be made available to the public. (4)DefinitionsIn this subsection:
 (A)AdministratorThe term Administrator means the administrator of the Federal universal service support mechanisms established under this section.
 (B)Covered telecommunications carrierThe term covered telecommunications carrier means an eligible telecommunications carrier that provides fixed broadband internet access service and is subject to the speed and latency testing requirements set forth in any rule or regulation promulgated by the Commission with regard to Connect America Fund recipients..
 (b)ApplicabilityThe amendment made by subsection (a) shall only apply with respect to support received from the Connect America Fund established by the Federal Communications Commission pursuant to its authorities under section 254 of the Communications Act of 1934 (47 U.S.C. 254) on or after the date of the enactment of this Act.
			